On the


WILSoN Jujilce,


delivered the opinion of the court. - - - - -


B~ THE COURT :-We are ~inani~oufIy of oprnion, that under the laws, and the praaical conifrualon bf the courts, of Rhode Ijiand) the judgment of the Circuit Court.ought to be affirmed.

†



`With refpe& to the entry of this affirmauce, intereft is to be calculated to the prefent time, upon the aggregate fum of principal and intereft in the judgment below; but no further. We cannot extend the calculation to rune Term next, when the mandate will operate in the Circuit Court, as the party ha~ a right to pay the money immediately. -


The Judgment affirmed, with Jingle coffs.


SUPREME COURT,


February i3th, I 797.


R U L E.

IT is Ordered, by the Court, That the Clerk of the Court to which any Writ of Error thall be dire&ed, may make return of the fame, by tranfn~itting a true copy of t~e Record, and of. the Proceedings in the Caufe, under his hand, ~nd the Seal of the Court.


 C~IASE, ~fuflice, obferyed, that he concurred in the opinion of the court; but that it was on common law principles, and not in compliance with .~he laws and practice of the ftate.